Citation Nr: 0522230	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for the veteran's spouse, for 
the period prior to her death in February 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1974 to May 1980, 
and from May 1980 to May 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In this decision, the RO denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of the veteran's dependent 
spouse.

The veteran testified in May 2005 at a videoconference 
hearing before a Veterans Law Judge (VLJ) from the Board.  
The VLJ that conducted this hearing will make the final 
determination in this appeal.  38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

In the December 2002 decision, the RO also denied entitlement 
to special home adaptation/specially adapted housing.  The 
veteran initially appealed this determination; however, he 
withdrew this issue from appellate consideration at the Board 
hearing held in May 2005.


FINDINGS OF FACT

The veteran's spouse was so helpless as to require the 
regular aid and attendance of another person.



CONCLUSION OF LAW

The criteria for special monthly compensation for regular aid 
and attendance for the veteran's spouse have been met.  38 
U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002 and April 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to special monthly compensation based 
on the need for regular aid and attendance for his dependent 
spouse.  He was advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  A Statement of the Case (SOC) issued in 
February 2004 informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The RO initially adjudicated the claims on appeal by rating 
decision of December 2002.  The VCAA notification of June 
2002 was issued prior to this initial adverse decision.

The Board notes that since the issuance of the SOC in 
February 2004, additional evidence has been added to the 
claims file.  However, a review by the Board reveals that 
this evidence is not pertinent to the claim for aid and 
attendance to the veteran's spouse.  Therefore, remand for 
consideration of this evidence by the Agency of Original 
Jurisdiction (AOJ) and the issuance of a Supplemental 
Statement of the Case (SSOC) is not required.  See 38 C.F.R. 
§ 19.31.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification (regarding entitlement 
to service connection) was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in June 2002 and April 2004.)  Id. at 
130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's 
spouse was not afforded a formal VA compensation examination 
regarding the issue on appeal.  As she is now deceased, such 
an examination cannot be obtained.

In the letters issued in December 2002 and April 2004, and in 
other correspondence, VA has repeatedly requested that the 
veterans submit or identify pertinent medical evidence; 
and/or provide appropriate signed releases so that this 
evidence could be obtained by VA.  The veteran has 
consistently failed to cooperate in these requests.  In fact, 
the veteran has even failed to provide a copy of the spouse's 
death certificate to verify this event, even after being 
requested to do so in February 2004.  He was notified in the 
rating decision of December 2002 that a VA Form 21-2680 
(examination report to establish the need for aid and 
attendance) he completed was insufficient and that it must be 
complete by a competent physician.  The veteran has failed to 
provide this competent evidence.  

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters and SOC discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  Mayfield at 121.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114, and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115.

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance.  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  A spouse will be considered in need of 
regular aid and attendance if she: (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 C.F.R. § 3.351.

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination or 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.

"Bedridden" will be a proper basis for the determination.  
The term "bedridden" is defined as a condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A layperson is competent to provide evidence regarding injury 
and symptomatology.  However, only a healthcare professional 
is competent to provide evidence regarding diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

During the period in question, the veteran was service-
connected for adjustment disorder with depressed/anxious mood 
with headaches and memory problems, coronary artery disease 
with hypertension, recurrent lumbosacral strain, 
hypertension, bilateral tibial stress fractures, asthma, and 
recurrent left knee strain.  His combined schedular 
evaluation was 80 percent from June 2001 to March 2003, and 
90 percent from March 2003 to the present time.  He was 
awarded a total disability evaluation for individual 
unemployability due to his service-connected disorders from 
June 2001 to July 2005.  

In March 2002, the veteran filed a claim for entitlement to 
special monthly compensation for aid and attendance of his 
dependent spouse.  He claimed that she was handicapped, 
confined to a wheelchair, and needed nursing care.

VA outpatient records noted in a mental health clinic record 
of May 2002 in which the veteran reported his spouse was 
partially paralyzed.  He was reportedly her caretaker and she 
had been signed out of a nursing home placement without 
medical approval ("AMA").  She had received care in a 
brother's home for the past month.  

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance) was submitted 
in November 2002.  This form was not signed or dated by a 
healthcare professional.  It appears based on the handwriting 
and grammar to have been prepared by the veteran.  He claimed 
that his spouse had suffered a stroke and had high blood 
pressure.  The veteran reported that the spouse was 
ambulatory, could sometimes dress and undress unassisted, 
could feed herself, was not bedridden, and could attend to 
the wants of nature.  He noted that his spouse could not 
bathe herself or protect herself from the hazards of everyday 
living.  It was reported that the spouse had restriction of 
movement ("just do not work") in her spine, trunk, and neck 
due to her "three" strokes.  She also was noted to have 
loss of memory and poor balance.  The veteran argued that the 
spouse's physical and mental disabilities prevented them from 
having a "good life" and that they would not go anywhere 
outside of their home due to these problems.  He noted that 
they had to pay for assistance, as they were unable to care 
for themselves and were forced to wear the same clothes 
everyday.

The veteran submitted private treatment records dated in 
September 2003.  One document dated on September 5, 2003 
noted the spouse's name and patient information.  Her current 
address and telephone number were all that was noted.  These 
documents did note treatment for a patient that claimed a 
prior history of cerebrovascular accident.  There was right 
hemiparesis and she was discharged in a wheelchair.  However, 
the only name noted on the treatment records was the 
veteran's.  There are no treatment records attributed to the 
spouse.

During a VA mental health counseling session in July 2003, 
the veteran noted that his spouse's condition had improved.  
She had obtained an electric wheelchair and was more 
independent.  He reported that he continued to act as her 
caretaker and that they often eat out.  

In February 2004, a VA Report of Contact (VA Form 119) 
indicated that the veteran's spouse had died on February [redacted], 
2004.  

At his hearing before the Board in May 2005, the veteran 
claimed that his spouse had become disabled after being 
diagnosed with diabetes, high blood pressure, and 
experiencing two strokes starting in December 2001.  She was 
initially treated with "Chinese medicine" in Korea.  After 
the first stroke, she continued to walk, but six months later 
she began to complain about her legs and then had to use a 
wheelchair.  The veteran claimed that she had been enrolled 
in a VA healthcare program ("CHAMP VA") and that he had 
submitted these treatment records to VA.  He claimed that a 
physician had recommended that she use a wheelchair, but she 
was still able to use her hands and arms.  She was able to 
feed herself, but required assistance to dress.  She was 
unable to get out of bed on her own and the veteran had to 
carry her and provide assistance so she could use the 
bathroom and shower.  She was unable to tie her shoes, as she 
could not bend over.  The spouse had a second stroke in 
November 2002, but the veteran acknowledged that her 
healthcare providers insisted that her only problem was high 
blood pressure.  After this stroke, the spouse required 24-
hour assistance and the veteran had to hire an attendant to 
care for her.

The Board is presented with a remarkable lack of evidence and 
the apparent death of the spouse prevents obtaining an 
examination report.  However, a September 2003 document, 
apparently relating to the spouse, reflects that there had 
been a cerebrovascular accident, right hemiparesis and that 
she was discharged in a wheelchair.

In view of the fact that the spouse is dead (having been 
removed as a dependant), the Board is willing to accept that 
the spouse was wheelchair bound, that she had hemiparesis and 
needed the aid and attendance of another.  According to the 
lay observations, the spouse was unable to get out of bed and 
dress without assistance.  Since the Board is unable to 
confirm or refute this evidence (because the spouse is dead), 
the Board shall accept the evidence.

In reaching this determination, the Board notes that the AOJ 
could have scheduled an examination while the spouse was 
alive, but did not.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for the veteran's spouse is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


